Case 1:21-cv-10686-NMG Document 12 Filed 05/03/21 Page 1 of 2

United States District Court
District of Massachusetts

 

Hellenic American National Council
Inc.,

Plaintiff,

Civil Action No.
Vv. 21-10686-NMG
Ioannis Remediakis et al.,

Defendants.

 

PRELIMINARY INJUNCTION

GORTON, J.

Having considered 1) the emergency motion for injunctive
relief filed by plaintiff Hellenic American National Council
Inc. (“HANC”), 2) the Complaint, 3) HANC’s memorandum of law
and 4) oral argument, at which plaintiff was represented by
counsel and defendant Ioannis Remediakis appeared pro se, the
Court finds that plaintiff has demonstrated a reasonable
likelihood of success on the merits of its claim, that it
will suffer irreparable harm in the absence of injunctive
relief, that the balancing of harms weighs in its favor and
that a preliminary injunction will not have a detrimental

effect on the public interest.

Accordingly, plaintiff’s motion for injunctive relief

(Docket No. 2) is, to the extent provided herein, ALLOWED and
Case 1:21-cv-10686-NMG Document 12 Filed 05/03/21 Page 2 of 2

it is hereby ORDERED, ADJUDGED and DECREED that defendants
and each of their officers, directors, principals, agents,
servants, employees and attorneys and those persons in active
concert or participation with them who receive actual notice
of this Order by personal service or otherwise, including via
facsimile or email transmission, or overnight delivery

service, are hereby enjoined from:

1) using any email address purporting to originate from
plaintiff, including “HANC-Presidents-Forum@Outlook.com”,
or any other confusingly similar email address to
communicate with members of HANC, the press or any other
parties of interest, or otherwise obstruct or interfere
with the affairs or business of HANC;

2) interfering with the scheduling of duly authorized
corporate meetings of HANC; and

3) holding themselves out to any third party as having any
position of authority whatsoever with respect to HANC,
its affairs or its business.

The Court, having further considered the requirements of
Fed. R. Civ. P. 65(c), concludes that no security is required

to protect defendants against any improvidently granted

injunctive relief.

So ordered. Vitel Cote

Nathaniel M. Gorton
United States District Judge

Dated May $ , 2021
